AO 458 (Rev. 06/09. AB Grdnoe PERO?” 74-KMK-PED Document 6 Filed 08/10/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

Miranda Pacchiana )
Plaintiff )
Vv. ) Case No. 7:20-cv-05774
Adam Savage )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

Tam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Miranda Pacchiana

 

yh ip
Date: 8/10/2020 Ef

 

Cote Attorney's signature

Antigone Curis Bar#5300421

 

Printed name and bar number

950 Third Avenue, 18th Floor
New York, NY 10022

 

Address

acuris@mersonlaw.com

 

E-mail address

212-603-9100

 

Telephone number

347-441-4171

 

FAX number
